DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 10  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. (US pub 20160315172).
	With respect to claim 1, Wu et al. teach a method for manufacturing an integrated circuit, the method comprising (see figs. 1-8 and associated text): 
forming first and second semiconductor fins 12; 
forming first and second dielectric fin sidewall 36, 38 structures on opposite sidewalls of the first semiconductor fin (left 12), wherein the first dielectric fin sidewall structure 36 is higher than the second dielectric fin sidewall structure 38, and the second dielectric fin sidewall structure is between the first and second semiconductor fins;
recessing (fig. 5) at least a portion of the first semiconductor fin between the first and second dielectric fin sidewall structures until a top of the recessed portion of the first semiconductor fin is lower than a top of the first dielectric fin sidewall structure; and 

With respect to claim 2, Wu et al. teach forming the first epitaxy structure is performed such that the first epitaxy structure comprises a first portion extending above the first dielectric fin sidewall structure and a second portion extending above the second dielectric fin sidewall structure, and a width of the second portion of the first epitaxy structure is greater than a width of the first portion of the first epitaxy structure.  
With respect to claim 3, Wu et al. teach forming third and fourth dielectric fin sidewall structures (right/left of fin right 12) on opposite sidewalls of the second semiconductor fin, wherein the third dielectric fin sidewall structure (left of right 12) is higher than the fourth dielectric fin sidewall structure (right of right 12), and the fourth dielectric fin sidewall structure is between the first and second semiconductor fins.  
With respect to claim 10, Wu et al. teach recessing the portion of the first semiconductor fin between the first and second dielectric fin sidewall structures is performed such that the top of the recessed portion of the first semiconductor fin is lower than a top of the second dielectric fin sidewall structure.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5-8 and 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Wu et al. (US pub 20160315172) as applied to claims  1-3 and 10  above, and further in view of Jung et al. (US pub 20160315146).
With respect to claim 5, Wu et al. fail to teach that the first and second epitaxy structures are merged.  
Jung et al. teach emerging a first and second epitaxy structures 114ba. See fig. 3A.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of Jung et al. into the process of Wu et al. to achieve excellent electrical properties. See para 0005.
With respect to claim 6, Wu et al. in combination with Jung et al. teach forming the first epitaxy structure and forming the second epitaxy structure are performed such that the merged first and second epitaxy structures in combination have two peaks and a valley between the peaks.  
 	With respect to claim 7, Wu et al. in combination with Jung et al. teach the peaks of the merged first and second epitaxy structures are off-center from the first and second semiconductor fins.  
	With respect to claim 8, Wu et al. in combination with Jung et al. teach the peaks of the merged first and second epitaxy structures are spaced apart by a distance shorter than a center-to-center distance between the first and second semiconductor fins.  
	With respect to claim 9, Wu et al. teach etching the dielectric layer to form the first and second dielectric fin sidewall structures but fail to teach forming the dielectric layer by a plasma-enhanced chemical vapor deposition process with ion bombardment.
	However, the formation of dielectric layer by a plasma-enhanced chemical vapor deposition process with ion bombardment is well-known in semiconductor.

Claim Rejections - 35 USC § 102
Claim(s) 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. (US pub 20160315172).
	With respect to claim 16, Wu et al. teach a method for manufacturing an integrated circuit, the method comprising (see figs. 1-8 and associated text): 
forming a semiconductor fin 12 protruding from a substrate 10; 
forming a shallow trench isolation (STI) region 16 around a lower portion of the semiconductor fin; 
forming a first and second fin sidewall spacers 38,36 on opposite sidewalls of an upper portion of the semiconductor fin; 
recessing the semiconductor fin; and 
epitaxially growing a source/drain structure 50 from the recessed semiconductor fin, wherein a first rounded portion of the source/drain structure above the first fin sidewall spacer 38 has a bottommost position lower than a bottommost position of a second rounded portion of the source/drain structure above the second fin sidewall spacer 36.  
With respect to claim 17, Wu et al. teach  epitaxially growing the source/drain structure is performed such that the source/drain structure has an asymmetric cross- sectional profile (due to uneven heights of spacers). 
With respect to claim 18, Wu et al. teach  epitaxially growing the source/drain structure is performed such that the first rounded portion of the source/drain structure laterally extends a width greater than that of the second rounded portion of the source/drain structure.  
With respect to claim 19, Wu et al. teach epitaxially growing the source/drain structure is performed such that the source/drain structure is off-center from the semiconductor fin.  
	With respect to claim 20, Wu et al. teach forming the first and second fin sidewall spacers is performed such that the first fin sidewall spacer is shorter than the second fin sidewall spacer.  
       
 Allowable Subject Matter
Claims 11-15 are allowed.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
   

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814